ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 10-21, 25-30 were amended on 01/05/2021 and are ENTERED.
Claims 1-6, 10-21, 25-30 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 1-6, 10-21, 25-30 are allowed. The following is an examiner’s statement for reasons for allowance: 
The 101 rejection has been withdrawn. The claimed limitations fell under “Certain Methods of Organizing Human Activity” as the claimed limitations were directed to managing interactions between a patient and their medication dosaging, as the patient-state data may be obtained by a healthcare provider as shown in the specification para [0069], however clarification in the arguments that the data is obtained from the memory hardware in communication with data processing hardware, and not directly from the provider, such that it is employed to train the predictive model. The record and claims are now clear in showing that the data does not directly involve the actions of the provider interacting with the patient to determine their medication dosaging and the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626